   Case 2:20-cv-00064-Z Document 2 Filed 03/16/20   Page 1 of 2 PageID 60




                                AMARILLO DIVISION


MIKE FISHER

                                            2:20-CV-00064-Z


CITY OF AMARILLO, et al.




Plaintiff Mike Fisher




none.




None aside from the named defendants.
Case 2:20-cv-00064-Z Document 2 Filed 03/16/20     Page 2 of 2 PageID 61



                                                 March 15, 2020
                                                 /Warren V. Norred/
                                                 Warren V. Norred
                                                 24045094
                                                 515 E. Border
                                                 Arlington, TX 76010
                                                 817-704-3984
                                                 817-524-6686
                                                 wnorred@norredlaw.com
